Title: From Thomas Jefferson to Jared Mansfield, 21 May 1803
From: Jefferson, Thomas
To: Mansfield, Jared


          
            Sir
                     
            Washington May 21. 1803.
          
          You will be sensible of the reasons why the subject of this letter is desired to be entirely confidential for a time. Mr. Putnam the present Surveyor General in the Northern quarter is totally incompetent to the office he holds. the errors which he has committed in laying off the townships, not having been able to run parallel East & West lines, so that those of the several townships do not meet by considerable distances, have fixed an indelible blot on the map of the US. some of the sections consequently containing more & some less than they ought to contain, disputes with the US. are engendered without end. the purchasers of the sections having a surplus refusing to pay for it, & those of the defective ones demanding reimbursement. it has cost Congress a great deal of time at several of their former sessions to endeavor to rectify this, but it has been found impossible, & the removal of the blunderer has been sorely and generally desired. we have been wanting also from that officer, accurate determinations by astronomical observations of several points & lines in our geography very interesting to us. mr Ellicott has furnished us an accurate survey of the Missisipi from it’s mouth to that of the Ohio, and an accurate determination of the most important points of lake Erie. we wish to have the South end of Lake Michigan, the West end of lake Superior (say the mouth of St. Louis) and Michillimacinac determined, as also a continuation of the course of the Missisipi from the mouth of the Ohio to the falls of St. Anthony, about Lat. 45.° but mr Putnam is incompetent & it would have been in vain to set him about it. I am happy in possessing satisfactory proof of your being entirely master of this subject, and therefore in proposing to you to undertake the office. the salary is 2000. D. a year, with allowance for 2. clerks at 500. & 450. D. a year. a good deal of new surveying is now to be begun, & it is important to have an immediate change or we shall have the same blunders continued. the ascertaining the geographical points above-mentioned, not being immediately pressing, must always be accomodated to the necessities of the ordinary business. the survey of the portion of the Missisipi above mentioned would be best done while the river is frozen, when it could be run with a compass & chain & corrected at proper intervals by celestial observations. the length of the line between 5. and 600. miles. all instruments & assistance necessary would be furnished by the US. the immediate business however to be entered on is the laying off the townships & sections. if you accept the office, as I hope you will, it would be necessary for you to come here about the 1st. of June, when mr Gallatin will put you in possession of all the information necessary. several days reading in his office will be requisite. your expences to, at, & from this place back to your present position shall be defrayed. you would of course have your ordinary residence at either Chillicothe or Cincinnati. within a reasonable time before your departure for either of those places, no public inconvenience can arise from this appointment being made known. Accept my respectful salutations.
          
            Th: Jefferson
          
        